DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 4/18/2022.  

Claims
Claims 1, 8, and 10-13  have been amended. 
Claims 1-13 are currently pending in the application. 


Response to Arguments

102
The previous 102 rejection has been withdrawn due to the claim amendments.  
112
In response to the applicant’s arguments regarding the specification providing support for “analyze, via at least one processor of the at least one processor, the agency oversight configured blockchain for an affected transaction for the unwind transaction datastructure, the examiner respectfully disagrees.  The applicant argues that the specification in sections [00108]-[00110] provides support for the limitation "analyze, via at least one processor of the at least one processor, the agency oversight configured blockchain for an affected transaction for the unwind transaction datastructure".  The applicant then argues: "First, just because the specification is discussing a read access grant node, does not preclude that analysis/determination is occurring. Paragraph 00108 notes that read access grant nodes associated with the blockchain may be [analyzed]/determined. Further in paragraph 00108 one example implementation of analysis "search[ing]" is noted, and then parsing "e.g., using PHP commands [may be used] to [analyze/]determine the associated read access grant node" (see page 15 of the applicants arguments 4/8/2022). 
However the examiner respectfully disagrees.  It unclear how determining an associated read access grant node sufficiently describes how the agency oversight configured blockchain is analyzed for an affected transaction of the unwind transaction. 
Further, the applicant points to the specification in sections [00144]-[00163] to also support how the agency oversight configured blockchain is analyzed for an affected transaction of the unwind transaction datastructure.  However the examiner respectfully disagrees.  As stated in the previous non-final rejection (10/18/2021), when looking at figure 11 and sections [00161]-[00163], a flow of bitcoin transactions from the specified mutable blockchain transaction 1 is shown.  However it is unclear how the system is analyzed to determine that 45 bitcoins of transaction 5 is an affected transaction and 5 bitcoins of transaction 4 is an affected transaction.  The specification in sections [00108]-[00110] and [00144]-[00163] also do not explain how this is done.
It appears that the applicant amended the claims to include "via at least one processor" in order to overcome the 112(a) rejection for the limitation "in which analysis includes determining if a public key associated with the affected transaction and an agency providing oversight over the agency  oversight configured blockchain includes a specified public key, and if no associated specified public keys exist, the unwind transaction datastructure is rejected (see pages 20-21 of the applicants arguments 4/8/2022).  However the examiner maintains the 112(a) rejection.  The specification in sections [00145]-[00150] and figure 9 clearly show that the public key determination is used to determine whether or not to add a mutable blockchain transaction to the blockchain.  The specification does not disclose that the public key determination is used to analyze the agency oversight configured blockchain for an affected transaction.
Further the examiner maintains the 112(b) rejection on claim 11.  The claim does not clearly delineate the recited components.  For example, claim 11 is directed to a processor-readable transaction unwinding non-transient physical medium storing processor-executable components, the components comprising: a component collection stored in the medium, including: an agency action component; in which the agency action component, stored in the medium, includes processor-issuable instructions to:….  However the claim then recites multiple “via at least one processor” that performs steps of claim 11.  It is unclear whether these “at least on processor” are part of the same device or recite multiple devices that perform the various steps.  
Objections
The previous claim objections are withdrawn due to the claim amendments.  











Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 
This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means to process processor-executable instructions” and “means to issue processor-issuable instructions from a processor-executable…” in claim 12.  Here the examiner looks at the specification in section [00212] to interpret the means to process processor-executable instructions as a microprocessor and the means to issue processor-issuable instructions from a processor-executable as an application specific integrated circuit, coprocessor, DSP, or FPGA.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1, 11, 12, and 13 recites “analyze, via at least one processor, the agency oversight configured blockchain for an affected transaction for the unwind transaction datastructure…”.  The specification fails to disclose how the agency oversight configured blockchain is analyzed for an affected transaction for the unwind transaction datastructure.  Section [0056]-[0060] of the original specification discloses the creation of write access nodes.  Section [0139]-[0141] of the original specification discloses that a request can be received to unwind a specified mutable blockchain transaction and send the crypto tokens to a specified unwind address.  Section [0155] discloses more detail about the unwind address.  However, the specification in section [0056]-[0060], [0139]-[0141], and [0155] does not disclose how the agency oversight configured blockchain is analyzed for an affected transaction for the unwind transaction datastructure.  Section [0162] discloses "that the blockchain may analyze (e.g., by tracing transaction via previous transaction identifiers of input fields) the blockchain to determine transactions with unspent crypto tokens that originated from the unwind transaction" but it fails to disclose how the tracing is done.  For example, it is unclear how the system determines whether the specific crypto tokens that originated from the unwind transaction were used later.  When looking at figure 11 and sections [0161]-[0163], a flow of bitcoin transactions from the specified mutable blockchain transaction 1 is shown.  However it is unclear how the system is analyzed to determine that 45 bitcoins of transaction 5 is an affected transaction and 5 bitcoins of transaction 4 is an affected transaction.
Further claims 1, 11, 12, and 13 recite “wherein analysis includes determining if a public key associated with the affected transaction and an agency providing oversight over the agency oversight configured blockchain includes a specified public key, and if no associated specified public keys exist, the unwind transaction datastructure is rejected”.  The specification in section [0149]-[0150] discloses that a determination may be made on whether a public key associated with the agency providing oversight over the agency oversight configured blockchain is one of the specified public keys.  However this is for the purpose determining whether to add a mutable blockchain transaction to the blockchain as disclosed by Figure 9 and sections [0145]-[0150].  The claims specifically recite that the public key determination is used to analyze the agency oversight configured blockchain for an affected transaction for the unwind transaction datastructure but the specification clearly discloses that the public key determination is used to determine whether to add a mutable blockchain transaction to the blockchain.  Therefore the specification fails to disclose this limitation as written.  
	Furthermore, the dependent claims are also rejected as being dependent on the above claims.  
	
	
		
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 11 does not clearly delineate the recited components.  One of ordinary skill in the art would not be able to ascertain the metes and boundaries of the claim.  Claim 11 recites  “A processor-readable transaction unwinding non-transient physical medium storing processor-executable components, the components, comprising: a component collection stored in the medium, including: an agency action component; in which the agency action component, stored in the medium, includes processor-executable issuable instructions to:…”.  However the claim then recites multiple “via at least one processor” that performs steps of claim 11.  It is unclear whether these “at least one processor” are part of the same device or recite multiple devices that perform the various steps.  The examiner suggests that the applicant amend claim 11 to recite "in which the agency action component, stored in the medium, includes processor-executable instructions, that when executed by at least one processor, causes the at least one processor to:".  Further the examiner suggests that the applicant amend the claim to recite “via at least one processor of the at least one processor” for all of the “via at least one processor” instances in the claim.    
Claim 13 recites “determine, via at least one processor, an unwind address associated with the agency action request datastructure”.  It is unclear whether “via at least one processor” is referring to the same “at least one processor” recited earlier in the claim.  The examiner suggests that the applicant amend the claim to recite “determine, via at least one processor of the at least one processor, an unwind address associated with the agency action request datastructure” (emphasis added).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685